Case 1:18-cr-00056-RP-CFB Document 21 Filed 10/23/18 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTI-IERN DISTRICT OF IOWA

UNITED STATES OF AMERICA, lilS-Cr-SG-RP-CFB
Plainti'ff,

VS.

LARRY EUGENE BURNS,

 

Defendant.

REPORT AND RECOMMENDATION CONCERNING PLEA OF GUILTY

The United States of America and the Defendant, having both tiled a Written consent,
appeared before me pursuant to Rule ll, Fed. R. Crim. P. and L. Cr. R. ll. The Defendant entered
a plea of guilty to Count(s) l of the Indictment. After cautioning and examining the Defendant
under oath concerning each of the subjects mentioned in Rule ll, l determined that the guilty
plea(s) Was/Were knowing and voluntary as to each count, and that the offense(s) charged is/are
supported by an independent factual basis concerning each of the essential elements of such
offense(s). There is no plea agreement.` I, therefore, recommend that the plea(s) of guilty be
accepted, that a pre-sentence investigation and report be prepared, and that the Defendant be

adjudged guilty and have sentence imposed accordinglyl

Date; )0»3_3 `SO|§’ MQQQ`_ 0 .»M]m~§_

HELEN C. ADAMS
CHIEF U.S. MAGISTRATE JUDGE

M
F ailure to tile Written objections to this Report and Recommendation Within fourteen (14) days

from the date of its service shall bar an aggrieved party from attacking such Report and
Recommendation before the assigned United States District Judge. 28 U.S.C. 636(b)(l)(B).

